Title: Charles Everette to Thomas Jefferson, 1 November 1810
From: Everette, Charles
To: Jefferson, Thomas


            
              Charlottsvill Nov 1 1810
            
            C Everette presents his respects to Mr Jefferson & incloses the within a/c
            CE did not know untill a few days past that Mr Jefferson had not yet reciev’d it—He requested as soon as I he understood the a/c was call’d for, that the young gentle men in my his shop should render it to the overseer—this it seems was done, but not it was return’d by the overseer for alteration without the the knowledge of C.E—& has never again been call’d for by the overseer—C Everette thought this explanation due & is sorry for any inconvenience Mr Jefferson may have sustain’d for from this unintentional delay
          